Stephens, J.
1. The court did not. abuse its discretion in refusing a continuance upon the ground of the defendant’s absence from court when the case was called for trial, when it appeared from the evidence that the defendant “ could come to court but not without considerable pain,” and when it did not appear that such pain would interfere with his management of the ease. Cavender v. Atkins, 2 Ga. App. 173 (58 S. E. 332).
2. No other assignment of error is relied upon.

Judgment affirmed on the main Mil of exceptions; cross-bill of exceptions dismissed.


Jenkins, P. J., and Bill, J., concur.

Distraint; from city court of Blakely — Judge Sheffield. November 18, 1920.
Glessner & Collins, for Howell. A. H. Gray, contra.